 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHacienda Hotel and Casino and Toni Linebargerand Willow P. Bowe. Cases 31-CA-9215, 31-CA-9228, and 31-CA-9483January 13, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 30, 1980, Administrative LawJudge William L. Schmidt issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and counselfor the General Counsel filed a brief in response toRespondent's exceptions.Pursuant to the provisions of Section 3(b) theNational Labor Relations Act, as amended, of theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-memberpanel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 The Administrative Law Judge found that Respondent violated Sec.8(aX3) and (1) of the Act by its discharge of cocktail waitresses SharleneKnight and Diane Olsen on March 5, 1979. The consolidated complaintdid not contain an allegation with respect to the discharges of Knightand Olsen.However, it did allege that Respondent's discharge of WillowBowe was unlawful. The facts show that Respondent simultaneously dis-charged Knight, Olsen, and Bowe for the identical conduct which oc-curred during the same incident. As noted by the Administrative LawJudge, the issues relevant to the discharges of Knight and Olsen were es-sentially one and the same as the issues relevant to the question of thelawfulness of Respondent's discharge of Bowe. Bowe and Knight bothtestified about the events relating to their discharges and Respondent hadample opportunity to cross-examine them on their testimony. Further-more, Respondent presented rebuttal evidence which responded not onlyto Bowe's account of events, but also to Knight's testimony. In thisregard, we note that Respondent specifically questioned Katherine Cur-tiss about certain statements concerning the March 5 discharges that wereattributed to her by Knight. Moreover, as the Administrative Law Judgefound. Knight and Olsen were fired on that occasion only because Re-spondent wanted to "lend verisimilitude to Bowe's discharge." In view ofthe foregoing, we agree with the Administrative Law Judge's conclusionthat the issue was fully and fairly litigated and adopt his findings as toKnight and Olsen. Alexander Dawson. Inc.. d/b/a Alexander's Restaurantand Lounge, 228 NLRB 165 (1977), enfd. 586 F.2d 1300, 1304 (9th Cir.1978). See also Free-Flow Packaging Corporation, 219 NLRB 925 (1975),enfd. 566 F.2d 1124 (9th Cir. 1978); and Retail Clerks Union, Local 770. etal. (The Frito Company), 138 NLRB 244 (1962), enfd. in relevent part subnom. Frito Company, Western Division v. N.L.R.B., 330 F.2d 458 (9th Cir.1964).254 NLRB No. 7lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Hacienda Hoteland Casino, Las Vegas, Nevada, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.DECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge:This matter was heard by me on February 28 and 29,1980, in Las Vegas, Nevada. The proceeding is based ona consolidated complaint issued on behalf of the GeneralCounsel by the Regional Director for Region 31 on Oc-tober 5, 1979,' and a consolidated amended complaintissued by the Acting Regional Director for Region 31 onNovember 20. The original charge in Case 31-CA-9215was filed by Toni Linebarger, an individual, on July 20,and was amended on September 28. The original chargein Case 31-CA-9228 was filed by Willow Bowe on July27, and was amended on September 28. The charge inCase 31-CA-9483 was filed on October 17 by Bowe.The issues were joined by the answer filed on behalf ofHacienda Hotel and Casino (herein called the Respon-dent) to the consolidated complaint on October 18 andthe Respondent's answer to the consolidated amendedcomplaint which was filed on December 7.2The complaint alleges that the Respondent violatedSection 8(a)(3) of the Act by discharging Bowe andlaying Linebarger off; by imposing more onerous condi-tions on Bowe on two separate occasions; by issuingwritten warnings to Bowe on three separate occasions;and by refusing to promote Bowe. The complaint furtheralleges that the Respondent independently violated Sec-tion 8(a)(1) of the Act by certain specific conduct of Su-pervisor Katherine Curtiss. The Respondent's answeradmits certain of the preliminary allegations of the com-plaint and admits that it did issue written warnings toBowe, alleged by the General Counsel to be unlawful,but the Respondent denies the commission of any unfairlabor practice.The General Counsel and the Respondent were repre-sented at the hearing by counsel and all parties were pro-vided with the opportunity to be heard and to presentany relevant evidence. Upon a review of the entirerecord herein, after carefully considering the briefswhich have been filed by the General Counsel and theRespondent, and having considered the demeanor of thewitnesses who appeared in this matter, I make the fol-lowing:FINDINGS OF FACTI. JURISDICTIONThe Respondent is a Nevada corporation with its prin-cipal place of business in Las Vegas, Nevada, where it isIf the calendar year is not designated hereafter, it is 1979.2 Hereafter the operative pleading of the General Counsel is called thecomplaint.56 HACIENDA HOTEL AND CASINOengaged in the operation of a hotel and gambling casino.The Respondent annually derives gross revenues from itsLas Vegas business operations which are valued inexcess of $500,000. In addition, the Respondent annuallypurchases and receives goods or services valued inexcess of $2,000 directly from suppliers located outsidethe State of Nevada. The Respondent admits, and I find,that at all times material herein it was an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act. Ifurther find that it will effectuate the purposes of the Actto assert jurisdiction in this dispute.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that CulinaryWorkers Union, Local 226 (herein called the Union), hasbeen at the times material hereto a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE EVIDENCEA. Willow Bowe1. Background and Bowe's activityWillow Bowe has been employed by the Respondentas a cocktail waitress since May 24, 1974. During theperiod of her employment she had been a member of theUnion, which has a collective-bargaining agreement ap-plicable to the Respondent's employees.Between February and September 1978, Bowe filedfour grievances with the Union. The first two grievancesinvolved a "change of station" dispute. The third griev-ance, filed in July 1978, involved Bowe's terminationwhile on a medical leave of absence; and this grievenceresulted in her being reinstated to her former position. Afourth grievance, filed in August 1978, involved anothertermination of Bowe and again she was reinstated. InSeptember 1978, Bowe filed an unfair labor practicecharge with the Board but withdrew the charge follow-ing an assurance from the Respondent's then food andbeverage director, Louis Connors, that Bowe would nolonger be harassed.3According to Bowe, prior to Febru-ary 1978, she had never been disciplined by the Respon-dent.2. Respondent's hostility toward BoweOn March 21, Agustine Lee, a black man, was em-ployed by the Respondent as the assistant food and bev-erage director.4According to Lee, on March 19 or 20,in the course of his hiring process, he was briefed on hisduties by the vice president and general manager, ClemBernier, in Bernier's office and in the presence of the3 Bowe also testified that she was encouraged by a representative ofthe Union to withdraw the charge.4 In its answer, the Respondent denied the General Counsel's allega-tion that Lee and Katherine Curtiss, who is described more fully below,were supervisors and agents of the Respondent "[alt all times materialherein." At the hearing, the parties stipulated that Lee was a supervisorwithin the meaning of the Act from March 21 through May 3, and thatCurtiss was a supervisor within the meaning of the Act in two periods, towit, from March 20 to April 16 and again from May 24 to August 20. Asthe record fully supports the parties' stipulation, I find Lee and Curtisswere supervisors in the periods specified in the stipulation.food and beverage director, Chris Schneider.s5Accord-ing to Lee, Bernier told him in the course of the briefingthat he "hated niggers" and added that he did not con-sider Lee to be a "nigger" but rather Lee was "colored."Bernier continued by saying that Willow Bowe was a"nigger," and went on to explain that Bowe was a cock-tail waitress and a troublemaker. Bernier told Lee thatone of his first assignments would be to terminate Bowe;that she had filed many grievances with the Union; thatBowe was a "smart bitch"; and that, because Lee wasblack, Bowe could not accuse Lee of discriminatingagainst her. Bernier acknowledged briefing Lee butdenied that he told Lee to get rid of Bowe or that hereferred to Bowe as a "nigger." According to Bernier, "Idon't talk that way ...Mr. Lee happens to be a coloredperson himself and I would certainly not use thosewords." Schneider was not called to testify. Although hewas no longer the Respondent's food and beverage di-rector at the time of the hearing, his unavailabilty wasnot explained.6On March 20, Katherine Curtiss was promoted to theposition of head cocktail waitress. Sue Geary, a cocktailwaitress, credibly testified that she had two separate con-versations with Curtiss concerning the management's dis-pleasure with Bowe while Curtiss was the head waitress.In the first conversation, Geary testified that Curtiss toldher that when she took the head waitress' job, she wastold to harass Bowe and get rid of her because the man-agement did not like her. In the second conversation,Curtiss told Geary that the management wanted to getrid of Bowe because she had won some union griev-ances.Diane Gant was employed as a cocktail waitress bythe Respondent from March 1978 to December 1979.Gant credibly testified that Curtiss told her shortly aftershe initially became the head waitress that she (Curtiss)was going to the day shift to get rid of the troublemak-ers. Gant said that Curtiss identified the troublemakers asBowe, Olsen, Knight, and Marge Hendricks. Gant testi-fied that Curtiss told her "[uJpstairs thought WillowBowe was a troublemaker and the other girls were trou-blemakers and didn't do their job."7Gant testified thaton a later occasion, Curtiss told her that Bowe was atroublemaker and, if she could, she would get rid of her.On a third occasion, after Gant had filed a grievanceover her schedule, Curtiss told her, "You're just as big atroublemaker as Willow Bowe and if you don't like it,why don't you go down the road."8Sharlene Knight, another of the Respondent's cocktailwaitresses, testified that when she returned to work onMarch 14 following a discharge discussed below, Curtisstold her that in her opinion Olsen and herself had beeninnocent bystanders; that the hotel wanted to fire Boweb Schneider appears to have succeeded Connors. Schneider was subse-quently succeeded by William Kelly.I Based on the total circumstances of this case, I am satisfied that Lee'sversion of the conversation is credible. This is especially true where, aswill be noted below. Bowe had been the source of difficulty for the Re-spondent only a few days earlier.The term "upstairs" refers to the Respondent's executive offices.At the hearing. the General Counsel stated that this testimony wasoffered solely for background purposes.57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause she was a troublemaker involved in union activi-ties and filing grievances, and that Knight should end herfriendship with Bowe to avoid trouble herself.9Bowe testified that in the course of processing a griev-ance concerning warning notices, which she received onMarch 25, which are discussed more fully below, Curtisstold her, "[u]pstairs wants you to take a hike. They wantyou [out] of here." Curtiss denied that she made the fore-going remarks attributed to her. For reasons set forthbelow in the section entitled "Concluding Findings" I donot credit her denials of the foregoing statements.The uncontradicted testimony of Bowe about an Octo-ber 5 telephone conversation she had with DavidLowden, brother of the Respondent's owner, PaulLowden, further reflects the extreme hostility of the Re-spondent toward Bowe. According to Bowe she hadbeen advised to telephone David Lowden to explain herposition about a dispute which had arisen that day overher use of the house telephone. In the course of her con-versation with David Lowden, Paul Lowden interrupted.Bowe's testimony of what transpired then is as follows:And, about that point Paul Lowden interruptedthe conversation and said, "This is Paul Lowden.Let me tell you one thing." He said, "You're goingto get two warnings slips." And I said, "For what,Mr. Lowden?" He says, "For unauthorized use ofthe telephone and for talking to ownership." And Isaid, "Well, sir, I wasn't aware that Mr. DaveLowden was an owner." He said, "You're a liar.You knew. You knew." And I said, "No, sir. Ididn't." I said, "I know that he's your brother, butthat's all that I know about him. Myself and noother employee knows what capacity he's here injust, other than your brother. We don't know whathe does." And he insisted that I was a liar and thatI had no business talking to ownership and I said,"Well, sir the only reason I called was because Iwas advised to do so." He said, "By whom?" And Isaid, "By the Equal Rights Commission." And hesaid, "Who at the Equal Rights Commission advisedyou to do that?" And I said, "Mrs. Sanchez."And he said, "Your're lying," and I said, "No, sir. Idon't have to lie to you about that or anything elsereally" ...I couldn't reason with him so I just bidhim a good day and I hung up.3. The alleged unfair labor practices against BoweThe complaint alleges that the Respondent unlawfullydischarged Bowe on March 5. The evidence with respectto this allegation shows that by memorandum datedMarch 1 the Respondent revised its rules regarding theemployees' use of the hotel and casino facilities in orderto permit the employees access as paying customers tocertain specified theater, restaurant, and lounge facilities,including the lounge known as the Island Bar, during9 The evidence is not sufficient to show that this conversation tookplace after Curtiss became a supervisor. However, Curtiss testified thatshe and the Respondent's financial vice president, Ron Radcliffe, datedduring this period of time.nonworking hours. Notice of this change in policy wasposted on the employee bulletin boards. Theretofore, itappears that employees were prohibited from utilizingany of the Respondent's facilities during their nondutyhours.On March 4, Bowe and Knight finished their workshift at 6 p.m. According to Bowe, she punched out atthe Island Bar and remained there with Knight until 7:30p.m. when a third cocktail waitress, Diane Olsen, joinedthem; and all three had drinks together. Between 6 and 8p.m., when the three employees left the premises, theonly hotel representative who approached them was asecurity guard who asked the three employees if theyhad punched out. The three women informed him theyhad punched out at the Island Bar.'°The following day Bowe and Olsen were at the hoteland were summoned to Connors' office where they wereinformed that they were being discharged. Ultimately,Bowe was issued a written termination notice, whichstated that she was terminated for "[w]ilful misconduct &drinking at bar without punching out." According toBowe's uncontradicted testimony, while Olsen and her-self were in Connors' office, Connors told them thatthere had been an executive board meeting that morningand he had been instructed to terminate them. Initially,Olsen pressed Connors to learn if all three employeeswere being discharged and when advised that that wasthe case, Olsen asked for an explanation in view of therevision in the Respondent's rules. Bowe testified thatConnors replied, "Diane, I didn't write the memo. I didnot attend the meeting. This was not my decision. I wasgiven a security report when I came in and was told byPaul Lowden's secretary that I was to terminate thethree of you." Thereafter, Connors made a telephone calland inquired of the individual with whom he spoke as towhether or not that person had attended the meetingthat morning. A discussion ensued and at the conclusionof the telephone conversation, Connors stated, "Well, ifthat's what Paul wants, that's what we have to do."When the telephone conversation ended, Connors sum-moned his secretary and instructed her to prepare thethree termination notices." Olsen was given her noticeat the end of the work shift that day and Bowe andKnight were given their notices when they attempted toreport for work on March 7, which was their nextscheduled workday. 12 Grievances were immediatelyfiled with the Union.On March 12, a meeting was held in SummerfieldHorner's office concerning the grievances. '3Presentwere Horner, Connors, two union representatives, andthe three discharged employees. In the course of that1o There is evidence that at least the cocktail waitresses punched inand out at both the Island Bar and the timekeeper's office located outsidethe hotel near the entrance to the premises.' I According to Bowe, Connors' secretary thought he was joking andit was necessary for Connors to convince the secretary that he was seri-ous.'1 Connors attempted to give Bowe her termination notice while shewas in his office that day but Bowe refused to take it because it was herday off.13 Horner is the Respondent's personnel director and Paul Lowden'suncle.58 HACIENDA HOTEL AND CASINOmeeting, the Respondent's position was that the threeemployees had violated an "unwritten rule" by drinkingat the bar in uniform.t4As a result of the meeting, anunderstanding was reached between the Respondent andthe Union that the discharge action would be changed toa suspension and the three employees would be returnedto work without pay. Bowe testified that the three em-ployees reluctantly agreed to this resolution at this timein order to avoid a protracted period of unemploymentawaiting the outcome of an arbitration proceeding. Sub-sequently, the three employees filed grievances to obtainthe pay they lost as a result of the March 5 discharge,but there is no evidence that this grievance was ever re-solved.The complaint also alleges that Bowe was assigned amore onerous position on March 21. The evidence insupport of this allegation shows that at the time Curtissbecame the head waitress on March 20, Bowe's assignedstation on weekends included two separate areas. Onearea included three crap tables, and the other area,which was known as the mini-pit, included five blackjacktables, located near the coffee shop. On March 21, Cur-tiss changed Bowe's assignment by removing the threecrap tables from Bowe's assigned station. The effect ofthis change was to reduce Bowe's tip potential. Curtisstestified that this action was taken because she receivedcomplaints from the bosses of both sections that thecocktail service was not adequate. Neither of the individ-uals in charge of the sections involved was called to cor-roborate Curtiss' testimony nor was their unavailabilityexplained. Bowe filed another grievance with the Union,and the grievance was.resolved by giving Bowe the op-portunity to choose which of the two areas she desiredto work. Bowe chose the crap tables. Subsequently,however, Bowe was reassigned to both areas and in the6-month period prior to the hearing, she worked at bothstations apparently without complaint.The complaint alleges and the answer admits thatBowe received two warning notices on March 25. Onenotice warned Bowe for clocking in before starting timeand not reporting to her work station until 15 minutesafter her starting time. The other warning was for exces-sive talking. Although Lee actually prepared both warn-ings and Curtiss issued both warnings to Bowe, the late-start warning was based on conduct Curtiss reported,and the excessive talking warning was based on conductwhich Lee personally observed. Even though there issome exculpatory evidence in Bowe's testimony aboutthe accusation that she was engaged in excessive talking,the fact remains that Lee was no longer employed by theRespondent at the time of the hearing and testified with-out hesitation in a manner favorable to Bowe as to othermatters but failed to provide evidence thet the excessivetalking warning was other than for lawful reasons.Hence, I am satisfied that the other circumstantial evi-dence is not sufficient to overcome this defect in theGeneral Counsel's case concerning the excessive talking14 Bowe's and Knight's testimony shows that they never heard of theso-called unwritten rule. Although Horner began to discuss the so-calledrule at one point in his direct examination, the Respondent's counsel in-terrupted this testimony.warning and, accordingly, it will not be belabored fur-ther here. 5The late-start warning is based on conduct which Cur-tiss reported to Lee. Bowe credibly testified that her fail-ure to be at her station on time on that date resultedfrom the fact that Curtiss granted her permission to goto the "cage" to obtain some scotch tape to repair adress hanger. In her testimony, Curtiss generally ac-knowledged the sequence of events described by Bowe.Curtiss testified that when she observed Bowe "messing"with the hanger she told Bowe that the cage probablyhad scotch tape. Curtiss conceded that Bowe probablytook the latter statement to mean that she had permissionto go to the cage and obtain the tape to repair thehanger. After Bowe filed a grievance and the Union con-tacted the Respondent in an effort to resolve the matter,Lee conferred with Curtiss and Bowe. According toLee, he initially questioned Curtiss privately about theincident and she denied she had given Bowe permissionto get the tape and repair the hanger. Thereafter, Leecalled Bowe to his office and, in Curtiss' presence, askedBowe who had given her permission to be away fromher station. When Bowe told him it was Curtiss, Curtissacknowledged that she had told Bowe that she couldtake care of the dress. Upon being advised of this admis-sion, Lee offered to rescind the warning in return forBowe's promise to withdraw her grievance and orallyreprimanded Curtiss in Bowe's presence. However,Horner testified that the late-start reprimand by Curtisswas never rescinded.The complaint alleges that on March 28 Curtiss threat-ened an employee with discharge if she did not with-draw a pending grievance. The evidence in support ofthis allegation shows that in the course of the give andtake over the March 25 warnings, Curtiss approachedBowe and began by saying, "Willow, upstairs wants youto take a hike." Bowe acknowledged that she was awareof that and Curtiss responded by telling Bowe that shethought that she could get them to give Bowe a freshstart if Bowe would not challenge the warnings. Boweinsisted that she was not deserving of the warnings anddeclined to withdraw the grievances that she had alreadyfiled. Curtiss denied that she had ever made the "take ahike" comment or the "fresh start" comment to Bowe.The complaint alleges that Bowe was denied a promo-tion because of her union activities. The evidence in sup-port of this allegation shows that Curtiss was relieved ofher position as head cocktail waitress by Lee effectiveApril 16. Lee initially solicited Curtiss' assistant, EllaManthly, to take the position but she declined. There-after, Lee promoted Knight to the head waitress positionon April 18. When Knight was promoted, Manthly askedto be relieved of the assistant's position. As a result ofthis development, Lee offered the assistant's job to Boweon April 22. When Bowe accepted, Lee undertook tosecure his superior's approval of his appointment. Leetestified that when he sought such approval he was in-' Entirely apart from this consideration, Lee subsequently voided theexcessive talking warning.16 The handling of this matter is based on the credited testimony ofLee and Bowe.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformed by Horner that Bowe was not acceptable to themanagement because of all the problems Bowe hadcaused the hotel with the warnings and with going to theUnion and that, with the number of warning notices inBowe's file, the management did not want Bowe as theassistant or the head cocktail waitress. Knight testifiedthat she was told by Lee that the executive board didnot approve of Bowe as her assistant because of herunion activities and the on-going fight she had with theRespondent. Bowe testified that Lee informed her thathis designation of her as the assistant had been rejected.According to Bowe, Lee told her that he had done ev-erything he could but that Paul Lowden "hates you" andthat it was all he could do to keep Knight in the headcocktail waitress' position."Horner denied that he ever told Lee that Bowe wasunacceptable because of her union activities, her griev-ance filing, or any similar reason. Instead, Horner testi-fied that he discussed the names under considerationwith Lee and that Knight's file reflected over 60 call-insand that Bowe's file reflected a similar attendance prob-lem.18 Because of this problem, Horner told Lee thatthey had to have someone who was going to be there. Indenying the statements attributed to him by Lee, Hornertestified that he did not hire "these people." Apart fromthe foregoing testimony of Horner, there is no evidenceconcerning the consideration by the Respondent's man-agement, which caused the rejection of Bowe as the as-sistant head waitress.Knight testified that in the 5-week period she was thehead waitress, the only criticism she heard of Bowe fromthe management occurred when she attempted to issue awarning to Curtiss. Knight spoke with Schneider andRadcliffe about the warnings and in the course of theconversation, Radcliffe told Knight, "[I]f you want awarning notice for someone, why don't you write onefor Willow Bowe ...I understand the bosses are com-plaining about her work and that she's a terrible waitressand does nothing but delight in causing trouble for thishotel." Although Radcliffe acknowledged that he direct-ed Knight to rescind the warning to Curtiss, he deniedthat Bowe's name was ever mentioned in the course ofthe conversation.The complaint alleges that Bowe was assigned to moreonerous work on May 28. The evidence in support ofthis allegation shows that Curtiss assigned Bowe to workthe swimming pool area in the event business became tooslow inside. It was generally agreed by all of the wit-nesses who testified on the subject that the swimmingpool area is one of the least desirable stations. Boweclaims that she was immediately reassigned to her formerstation after she filed a grievance. However, Curtiss testi-fied that Bowe's swimming pool assignment at this timewas on a contingency basis only, and that Bowe neverreally worked in that area. This latter assertion by Cur-tiss was never rebutted by the General Counsel. More-" Although there is evidence that the head waitress position involvessupervisory authority, there is no evidence as to whether or not the sameis true of the assistant's position. Notwithstanding, it appears that bothpositions are in the bargaining unit.is No documentary evidence was introduced showing this to be thecase.over, the evidence pertaining to Linebarger's layoff, dis-cussed infra, shows that Curtiss assigned herself to theswimming pool area on June 6.The complaint alleges that Bowe was issued a warningon July 14, in violation of the Act. The evidence of theGeneral Counsel in support of this allegation shows thaton that date Bowe was at the service bar preparing to goto work. According to Bowe, there were four otherwaitresses present. Curtiss approached the area and anexchange occurred between Curtiss and Bowe whichBowe described in the following manner:Q. What did she say to you and what was yourresponse to her, if any?A. "Willow, break it up." I said, "Break upwhat?" She said, "Just break it up." I said, "Breakwhat up. I'm not doing anything." And then I said,"Girl, leave me alone. I am so sick of you, I don'tknow what to do." I said, "You harass me contin-ually. I'm fed up." She went to the phone.Following this exchange, Curtiss returned with WilliamKelly, the newly appointed food and beverage director.At that time, Curtiss requested that Bowe leave thepremises, and when Bowe declined to do so, Kelly askedBowe to leave. Bowe again refused and told Kelly thatshe wanted something in writing telling her why she wasbeing ordered from the premises and by whom. Kellyand Curtiss left, and a short while later Curtiss returnedwith a warning slip which was signed by Kelly. Bowethen left the premises. Kelly, who had never met Bowebefore this incident, credibly testified that there werecustomers at the service bar who observed this incidentand that his sole purpose in asking Bowe to leave was toquiet things down until he had an opportunity to investi-gate what was occurring.The complaint alleges that two disciplinary noticeswere issued to Bowe on October 5, in violation of theAct. The supporting evidence shows that both noticeswere signed by Kelly. One notice warned Bowe for "un-authorized use of telephone for personal business whileon duty" and the other notice provides, "Hotel HouseRule #12 which includes" Bypassed culinary rule forfiling grievances."' Rule # 12 of the Hacienda Hotel'sgeneral rules provides that the failure to observe compa-ny policy is a basis for discipline.Bowe's scheduled assignment on Fridays was to re-lieve other waitresses for their lunchbreaks. It is not dis-puted that Bowe was permitted to complete the breakschedule-which took 4 hours-and then leave workrather than work on another assignment which she ap-parently had a right to do. It is likewise not disputed thatin the 4-hour workshift, Bowe was entitled to take a 10-minute break but, since Bowe acted as a relief person, notime was specified for this break. Rather, Bowe took her10-minute break whenever business was slow. While atwork on Friday, October 5, Bowe made a phone callfrom the lobby of the hotel. Bowe claims she was onbreak at the time. She was observed making the tele-phone call by David Lowden. Subsequently, Lowdenquestioned other waitresses at the service bar in Bowe'spresence to learn if any of the waitresses were on break60 HACIENDA HOTEL AND CASINOwhile Bowe was taking her phone call but, according toBowe, he said nothing to her. Additionally, the evidenceshows that Lowden called Kelly who was away fromthe hotel at the time having lunch with his wife and in-quired if he had authorized Bowe to use the housephone. When Lowden learned that Kelly had not autho-rized Bowe to use the phone, he directed Kelly to returnimmediately to the hotel and investigate Bowe's use ofthe phone while on duty. Kelly complied. Kelly testifiedthat when he talked to Bowe, she told him that she hadto make an emergency call to her daughter but saidnothing about being on break. Bowe testified that she didtell Kelly she was on break. The General Counsel madeno inquiry about this matter of Knight and Geary who,according to Bowe, were present when she spoke withKelly.Having observed the flurry of activity over her con-duct on that day, when she arrived home that day Bowetelephoned an agent of the Nevada Equal Rights Com-mission where she had a complaint pending. The agentsuggested that Bowe telephone David Lowden and ex-plain the situation in an effort to avoid further difficul-ties. Bowe followed the agent's suggestion and tele-phoned David Lowden. Bowe claims that she toldDavid Lowden she was on break in the course of thisconversation. David Lowden was not called to testify.When Bowe reported to work the following morning,the timekeeper handed Bowe the two warning slips.Bowe filed a grievance with the Union, but at the timeof the hearing it appears that the grievance had not beenresolved.The Respondent's explanation of the October 5 Rule#12 warning is contained entirely in the following testi-mony of Kelly:A.... [M]y interpretation of the culinary con-tract is that they are the exclusive bargaining agentfor their employees; therefore, it is my interpreta-tion that when, if there is a grievance or somethingwrong with the employer the very first person bytheir own contract which they sign and of whichthe hotel signed and agreed to is that they immedi-ately file a grievance or call up the culinary union.And this is done all of the time. All of the time.The very first word I hear is a call from the union.Why did you do this, why did you do that, etcetra.She by-passed that contract which she herselfagreed to and contacted ERA. And then stated thatthey gave her or advised her to call directly to theexecutive office.Q. By the ERA do you mean the Equal RightsCommission of Nevada?A. Yes, sir.B. Toni Linebarger1. BackgroundLinebarger was employed by the Respondent fromMay 27, 1978, until she was terminated after she took aleave of absence on October 2. The General Counsel didnot show that Linebarger was conspicuous by her unionactivities or that she engaged in any protected activityprior to her layoff in June.2. The alleged unfair labor practice involvingLinebargerThe complaint alleges that Linebarger was laid off onJune 6 for her union or concerted activities, and sincethat time the Respondent has refused to reinstate Line-barger. At the hearing, the General Counsel stipulatedthat Linebarger was reinstated on August 27 and aban-doned the reinstatement aspect of the complaint.Curtiss testified that Linebarger was laid off when herposition was eliminated as a result of a sharp downturnin business in the summer of 1979. At the same time,Curtiss eliminated her own graveyard shift and com-menced working the swimming pool on days.9At thetime, Linebarger was the least senior waitress and nofull-time positions remained available. Nevertheless, Cur-tiss offered Linebarger employment as an extra employeefor 3 days a week which was to include one day shiftand two night shifts.Shortly after Curtiss offered Linebarger work as anextra employee on June 6, Linebarger called the Unionand spoke 'with Ted Tedesco, a union representative.Tedesco advised Linebarger not to return to work as anextra employee because she would lose her seniority as apermanent employee. Instead, Tedesco suggested thatLinebarger agree voluntarily to work only 3 days a weekas a permanent employee. Armed with this advice, Line-barger returned to Curtiss and told her that it wasTedesco's view that she would lose all of her seniorityby agreeing to work as an extra. Linebarger testified thatCurtiss' initial response was to inquire why Linebargerhad called the Union. When Linebarger told Curtiss thatshe was double checking what Curtiss had told her, Cur-tiss told Linebarger that her best bet was to stay awayfrom the Union, that Linebarger should trust her and shewould be back to work in a few weeks; and that therewas no need to call the Union. When Linebarger persist-ed in working only on the basis that she remain a perma-nent employee, Curtiss called Tedesco and spoke withhim for a few minutes. Following this phone call, Curtisstold Linebarger that she would be hired every Mondayas a permanent employee and laid off every Friday. Lin-ebarger testified that Curtiss told her not to go near theUnion if she did not want to go on the list upstairs withBowe and another waitress. Curtiss denied that she evertold Linebarger not to go to the Union.Linebarger worked the assigned night shifts on June13 and 14, and then she was advised by Curtiss that thepreviously agreed upon arrangement was not satisfactorybecause there was a need for a second person on thenight shift on a full-time basis. Linebarger reminded Cur-tiss that the night shift was her bid shift and if there was19 As explained by Curtiss, by eliminating her own shift, she went lothe bottom of the list, so far as the opportunity to select a work stationwas concerned. However, inasmuch as her seniority date preceded Line-barger's, she would have the first opportunity as between the two ofthem to select a work station61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa need for someone fulltime on that shift Curtiss shouldbe working that shift. In explaining why she was notgoing to return to the night shift, Curtiss told Linebargerthat the bosses wanted her on the day shift because shehad to get rid of two girls and straighten up the dayshift. Linebarger testified that Curtiss told her the twogirls she was supposed to get rid of were "Bowe andMarge," and that the reason she was supposed to get ridof Bowe was because Bowe went to the Union a lot andwas not doing her work. Linebarger then told Curtissthat if she did not go back to the night shift, she wasgoing to go to the Union. Curtiss responded by tellingLinebarger, "[F]or your own good, stay away from theunion and just do what I'm asking you. I know its a bigfavor but do it for me." Linebarger offered to resolvethe stalemate between the two at that time by requestingCurtiss to give her any of the extra work which cameabout on the day shift. Curtiss agreed to do that.On July 12, Linebarger went to the hotel and discov-ered that two new waitresses had been employed towork in the slot machine area and in the swimming poolarea. Linebarger then telephoned Curtiss, reported whatshe had seen and asked why she had not been called forthe extra work on the day shift. Curtiss responded bysaying that she did not think Linebarger would be inter-ested in that work. Linebarger became upset at Curtiss'response and told Curtiss that she should have calledher; that she was going to file a grievance, that Curtisshad played around with her long enough; and, that shewas going to get her shift back. At this time, Curtiss re-sponded by telling Linebarger that she had never reallyever been made a permanent employee and that shecould take her shift away from her at anytime shewanted.20Linebarger also testified that Curtiss warnedher to stay away from the Union as they would onlycause her more problems; that she would end up on thelist upstairs with the others; and that she should quitbreathing down her neck and find a job at another hotel.The conversation terminated when Linebarger hung upthe phone. That same day, Linebarger filed a grievance.In the evening of July 12, Curtiss called Linebarger athome and told her that she could give her 3 or 4 days atthe pool and then everything would get straightened out.Linebarger agreed to take the work but inquired if shewould retain her seniority. Linebarger testified that Cur-tiss told her, "No, Toni-I'll tell you what. Come in to-morrow at 10. We'll start you out fresh as a new hiredate but you've got to drop your grievances." WhenLinebarger told Curtiss that she had to contact theUnion to let them know what was arranged, Curtiss toldher that the bosses had said that she was not to call theUnion and that she was not to speak to the Union again.Linebarger insisted that she had to call the Union to letthem know what was going on and Curtiss responded tothis insistence by telling Linebarger that she (Curtiss)had been told to tell her that she had an hour to decideand that if she did not want to drop the grievance, they0o In apparent anticipation that the Respondent would attempt to es-tablish that Linebarger never was a permanent employee, the GeneralCounsel elicited testimony from Lee that he had observed the paperwork making Linebarger a permanent employee while he was employedas the assistant food and beverage director.did not want to see her face in the hotel again. Curtissconcluded the call by telling Linebarger to think about itand call her back in an hour. Linebarger never calledback. As noted above, Lineberger was returned to herformer position on August 27. According to Kelly, thisresulted from a meeting between Tedesco and Kellyover Linebarger's grievance.Curtiss claims to have offered Linebarger three or fourshifts per week if another employee were off or called insick but that it would have involved a couple of dayshifts and a couple of night shifts. When Linebargerlearned that a new employee was being utilized for thepool area on July 12, Curtiss claims that she told Line-barger that if she wanted the pool work she could haveit and that Linebarger told her she would check with theUnion and call her back, but Linebarger never did callback. Curtiss denied telling Linebarger, at anytime, tostay away from the Union or not to file a grievance, re-questing that she withdraw a grievance, or offering her aspecific schedule if she would withdraw a grievance.C. Concluding Findings1. The discrimination against BoweI am satisfied that the evidence presented in support ofthe General Counsel's prime facie case with respect toBowe establishes the Respondent's predisposition to riditself of Bowe because of her repeated successful use ofthe Union's grievance procedure to thwart the Respon-dent's desire to terminate her. In view of the case of theGeneral Counsel, the burden was clearly shifted to theRespondent to go forward with the evidence showingthat the various actions it took against Bowe were moti-vated for lawful reasons.21In my judgment, the Respondent has shown that onlythree of the numerous adverse actions taken with respectto Bowe were motivated for lawful purposes. Thus, Cur-tiss' testimony that she scheduled Bowe on a contingen-cy basis for the swimming pool station on May 28 ap-pears to have been motivated by legitimate business con-siderations to provide adequate work in the event workin the casino became too slow. As there is no evidenceto rebut Curtiss' assertions concerning the contingencynature of this assignment, and in view of the fact thatBowe never actually worked the swimming pool station,I cannot perceive how this action represents a moreonerous assignment. Accordingly, I shall recommendthat this allegation be dismissed.I shall likewise recommend that the allegation pertain-ing to the July 14 reprimand be dismissed. In this regard,Kelly's credible testimony shows that the reprimand re-sulted from Bowe's obdurate insistence on having some-thing in writing. In view of this fact, any conclusion thatthe Respondent's action pertaining to the July 14 inci-dent was unlawfully motivated would have to begrounded on the theory that Curtiss provoked the inci-dent. Such a conclusion is not warranted by the evidencein this record.21 As previously noted, I find the General Counsel failed to prove aprima facie case with respect to Lee's reprimand of Bowe on March 25for excessive talking.62 HACIENDA HOTEL AND CASINOI am also satisfied that Kelly's warning to Bowe forusing the telephone on October 5 was not motivated byany unlawful intent. The clear thrust of Kelly's testimo-ny was that when he asked Bowe about the October 5phone call she made no mention to him that she was onbreak at the time, and that he did not learn of Bowe'scontention in this regard until several days later. Al-though Bowe asserted that she did tell Kelly that shewas on break, she further asserted that Geary andKnight were present during this conversation with Kelly,but the General Counsel did not seek to elicit testimonyfrom either of them to contradict Kelly's testimony. As Iwas equally impressed with the credibility of Bowe andKelly, I find the General Counsel has failed in his burdenof establishing by a preponderance of the evidence thatKelly was motivated for unlawful reasons in issuing theOctober 5 warning to Bowe concerning the making of aphone call while on duty, and I shall recommend, there-fore, that this allegation be dismissed.With respect to the remaining adverse actions takenagainst Bowe, I am satisfied that the record supports theallegations of the complaint. The evidence of the Gener-al Counsel establishes the Respondent's desire to rid itselfof Bowe because of her grievance-filing activity and thisevidence serves as the only explanation in this record forthe March 5 discharge. The Respondent made no effortto support the statement on the termination notice thatBowe was being terminated for patronizing one of itsbars while on duty notwithstanding that it presumablycould have easily done so with the three employees' ti-mecards of that date if, in fact, that were the case. Onthe contrary, the Respondent appears to have abandonedthat reason within a week when at the grievance meetingit asserted that the three waitresses were discharged forviolating the "unwritten rule" against patronizing the barin uniform. In the instant hearing, the Respondent chosenot to offer even that explanation for the March 5 dis-charges. Knight's bewilderment at this explanation at thegrievance meeting is certainly understandable in view ofthe fact that the Respondent's March I policy memomakes no mention of patronizing the Respondent's facili-ties in or out of uniform and the discharges occurredonly 4 days later. Moreover, the fact that the dischargeoccurred without prior warning and appears to have per-plexed even the head of the department in which Boweworked further suggests that the various out-of-courtreasons given for the March 8 discharges were pretextsto hide the Respondent's real desire to rid itself of thetroublesome Bowe. Having concluded that Bowe's dis-charge on March 5 was unlawfully motivated, the fur-ther conclusion that the Respondent unlawfully dis-charged Knight and Olsen at the same time over thesame incident is likewise warranted, as the only plausibleexplanation for their discharges is that it was done tolend verisimilitude to Bowe's discharge. While it is truethat the discharges of Knight and Olsen were not allegedin the charges or in the complaint, the issues concerningtheir discharges were one and the same with Bowe's dis-charge, and the entire matter was fully litigated. Hence,to withhold remedial action simply because Bowe initiat-ed the present action to seek redress for her individualwrong would ignore the public policy requiring that allunfair labor practices shown to exist be remedied. Ac-cordingly, I find that the Respondent violated Section8(a)(l) and (3) of the Act by its discharge of Bowe,Knight, and Olsen on March 5, and I shall recommendan appropriate remedy for all three individuals. Frank B.Smith d/b/a Little Lump Coal Co., 144 NLRB 1499(1963).I further find that the Respondent violated Section8(a)(1) and (3) of the Act as a result of Curtiss' action insplitting Bowe's work station on March 21. The GeneralCounsel's case is replete with evidence that Curtiss toldemployees that the Respondent's management told her toget rid of Bowe when she was appointed head cocktailwaitress. Curtiss' testimony that Bowe's station was splitthe day following Curtiss' ascendancy to the head wait-ress' position was not supported by the testimony of thesection bosses who allegedly complained about Bowe'sperformance nor was the lack of such corroborating evi-dence explained. The inference that no such corroborat-ing evidence exists is especially warranted where, ashere, Bowe was subsequently restored to both portionsof her station where she has worked for the 6-monthperiod prior to the hearing without any apparent com-plaint.With respect to the allegation concerning the March25 warning to Bowe for arriving at her station late, I amsatisfied that Curtiss' true motive was to further the in-struction she had been given to get rid of Bowe. Theevidence fully supports Bowe's assertion that Curtiss, infact, gave Bowe permission to go to the cage to get tapeand repair her hanger. Curtiss' action in subsequently is-suing a warning to Bowe is completely inexplicable byany evidence other than that showing that she was moti-vated by unlawful reasons in her conduct toward Bowe.Accordingly, I find the Respondent violated Section8(a)(l) and (3) of the Act as a consequence of Curtiss'warning of March 28 to Bowe. Although there is evi-dence that Lee subsequently rescinded that warning,Horner testified that it continued to be effective. In thiscircumstance, I find that an appropriate remedial order isnecessary.The General Counsel established through the testimo-ny of Lee and Knight that Lee's recommendation ofBowe for the position of assistant head cocktail waitresswas rejected because of her grievance-filing activity.Horner's testimony was the sole evidence of the Respon-dent in defense of this action. Although Horner's testi-mony supports the conclusion that he believed bothBowe and Knight were not qualified for the positionsLee had recommended them for, on the basis of their at-tendance problems, there is no evidence that Bowe wasever reprimanded for her attendance record. But, entire-ly apart from this fact, Horner's testimony discloses thatLee only consulted him for advice concerning the selec-tion of the two supervisory positions and that he is notresponsible for hiring individuals for those positions.Hence, the Respondent has, in effect, presented no expla-nation as to why Lee's actual recommendation of Bowewas rejected and, thus analyzed, this record is simplydevoid of any explanation by officials of the Respondentwho did reject Lee's recommendation of Bowe. The sum63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtotal of the Respondent's argument with respect to thisissue in its brief is as follows:This allegation is beyond belief. In view of Bowe'sdischarge for insubordination in 1978, which wasnot contested, her numerous warnings and the manydefiant and unreasonable challenges to management,it was manifestly proper that Bowe not receive apromotion to a supervisory position.Until the incident for which Kelly properly warnedBowe in July-nearly 3 months after Lee's recommenda-tion had been rejected-this record is devoid of evidencethat Bowe made any "defiant and unreasonable chal-lenges to management" other than the grievances shefiled with the Union. Moreover, the sole evidence in thisrecord of an uncontested discharge in 1978 for insubordi-nation is the following brief exchange during Bowe'scross-examination:Q. You mention that you were discharged inAugust of 1978. Was that for refusing a direct orderfrom one of your supervisors?A. That was the charge, yes.Impliedly, the Respondent's contention appears to bethat this limited evidence merits the finding that Bowewas, in fact, insubordinate. Such a finding is totally un-warranted in view of Bowe's response to the questionand where, as here, the evidence on direct examinationestablished that Bowe was reemployed following thatdischarge after filing a grievance. Accordingly, I findthat the preponderance of the evidence here establishesthat the Respondent violated Section 8(a)(1) and (3) ofthe Act by refusing Lee's recommendation that Bowe bepromoted to the assistant head cocktail waitress positionbecause of her grievance-filing activities.The Rule #12 reprimand dated October 5 must be ana-lyzed by focusing the inquiry on the proscription con-tained in the reprimand as amplified by Kelly's testimo-ny. By this approach, it becomes immediately clear thatthe Rule #12 reprimand reflects in reality an extremelybroad proscription against employees, either individuallyor concertedly, from initially seeking recourse with re-spect to matters pertaining to wages, hours, or workingconditions through any means other than the Union. Pre-sumably the policy expressed in the Rule #12 reprimandwould even preclude an employee from filing a chargebefore this agency before seeking redress under the con-tractual grievance procedure. The overly broad restric-tion reflected by the Rule #12 reprimand violates Sec-tion 8(a)(1) of the Act. Dover Garage II, Inc., 237 NLRB1015 (1978). In view of the foregoing conclusion, I findit unnecessary to consider whether or not the Rule #12reprimand violated the Act on the basis of the rationaleof the Board's decision in Alleluia Cushion Co., Inc., 221NLRB 999 (1975), and its progeny.2. The discrimination against LinebargerAlthough the complaint alleges that the Respondentdiscriminatorily laid Linebarger off on June 6, the Gen-eral Counsel appears to have abandoned that allegationin its brief in favor of a finding that the Respondent dis-criminatorily refused to recall Linebarger after she fileda grievance and unlawfully conditioned her reemploy-ment, until August 27, upon her withdrawal of the griev-ance she filed with the Union. I find that the GeneralCounsel's position is amply supported by the credibleevidence of Linebarger concerning her telephone con-versations with Curtiss. Linebarger impressed me asmaking an honest effort to objectively state her recollec-tion of her telephone conversations with Curtiss after shediscovered new employees had been employed at thehotel, and after she had filed a grievance. By contrast,Curtiss' testimony about her transactions with Line-barger on these occasions is confused and obviously in-complete. Moreover, I find it most unlikely that Line-barger would have delayed returning to work untilTedesco resolved her grievance with Kelly had Curtiss'July 12 offer been unconditional as Curtiss testified, orthat she would file a charge. Accordingly, I find the Re-spondent violated Section 8(a)(1) and (3) of the Act be-tween July 12 and August 27 by conditioning Line-barger's reemployment upon the withdrawal of her July12 grievance.3. The restraint, coercion, and interferenceIn its brief, the General Counsel contends that the Re-spondent violated Section 8(a)(l) of the Act by the fol-lowing statements of Curtiss to employees:(I) the statement to Bowe that "upstairs wantyou To] take a hike"(2) the statement to Gant that she was going toget rid of the day shift troublemakers includingBowe(3) the statement to Linebarger that she shouldstay away from the Union or she would go on a listwith the others upstairs(4) the statment to Linebarger that the Respon-dent did not want her talking to the Union(5) the statement to Geary that managementwanted to get rid of Bowe because she won somegrievances.The various witnesses of the General Counsel who testi-fied in support of the foregoing statements by Curtiss im-pressed me as truthfully attempting to recount their con-versations with Curtiss, wherein these remarks were ut-tered. By contrast, Curtiss' testimony was often vague,occasionally hostile, and she was demonstrably uncom-fortable throughout the course of her testimony. In sum,Curtiss failed to inspire me with confidence that her den-ials of these similar statements of several different wit-nesses were honest and straightforward. Accordingly, Ifind that the Respondent violated Section 8(a)(1) of theAct by the foregoing statements of Curtiss.IV. 'riE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent describedabove in section III, A through C, above, occurring inconnection with the operations of the Respondent de-scribed in section I, above, have a close, intimate, and64 HACIENDA HOTEL AND CASINOsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to disputesburdening and obstructing commerce and the free flowof commerce.v. THE REMEDYHaving concluded that the Respondent has violatedthe Act in the manner specified above, I shall recom-mend that the Respondent be required to cease and desisttherefrom and to take certain other affirmative action de-signed to effectuate the purposes of the Act. In this latterregard, I recommend that the Respondent rescind theunlawful warnings dated March 25 and October 8, 1979,which it issued to Willow Bowe. I further recommendthat the Respondent be ordered to expunge from its re-cords any reference to such warnings. I also recommendthat the Respondent be required to make Willow Bowe,Sharlene Knight, and Diane Olsen whole for the lossesthey incurred as the result of their discharge on March 5;that the Respondent be required to make Willow Bowewhole for its unlawful refusal to promote her to the as-sistant head cocktail waitress position; that the Respon-dent make Willow Bowe whole for any losses incurredfrom the unlawful splitting of her station on March 21;and that the Respondent be required to make Toni Line-barger whole for the losses she incurred as a result of itsfailure to employ her between July 12 and August 27,1979.22 It is recommended that backpay be computed inthe manner prescribed by the Board in F. W WoolworthCompany, 90 NLRB 289 (1950), and that interest be in-cluded on the amounts due as specified by the Board inFlorida Steel Corporation, 231 NLRB 651 (1977), andOlympic Medical Corporation, 250 NLRB 146 (1980), andsee, generally, Isis Plumbing & Heating Co., 138 NLRB716 (1962). It is also recommended that Willow Bowe beoffered the position of assistant head cocktail waitress,displacing, if necessary, any individual employed in thatposition since April 22, 1979. Finally, it is recommendedthat the Respondent be ordered to post the notice to em-ployees attached hereto as the Appendix and that theRespondent notify the Regional Director for Region 31of the steps it has taken to comply with the recommend-ed Order entered hereinafter.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce or a business affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Willow Bowe, Sharlene Knight, andDiane Olsen on March 5, 1979; by splitting WillowBowe's work station on March 21, 1979; by issuing awritten reprimand to Willow Bowe dated March 25 forreporting late to her station; by refusing to promoteWillow Bowe to the position of assistant head cocktailwaitress on or about April 22, 1979; and by conditioningToni Linebarger's reemployment between July 12 and22 In so recommending, it is my finding that Toni Linebarger's regularposition no longer existed, but that she had expressed a clear willingnessto work available day shifts.August 27 on Linebarger's withdrawal of a grievanceshe filed with the Union, the Respondent has violatedSection 8(a)(3) of the Act.4. By issuing a written reprimand to Willow Bowedated October 5 for seeking the assistance of the NevadaEqual Rights Commission, rather than following the con-tractual grievance procedure; by advising an employeethat the Respondent wanted her to quit her employmentbecause she filed grievances; by advising an employeethat the Respondent intended or wanted to get rid of em-ployees for filing grievances; by threatening an employeewith reprisals if she did not stay away from the Union;and by advising an employee that the Respondent didnot want her talking to the Union, the Respondent hasviolated Section 8(a)(1) of the Act.5. By issuing Willow Bowe a written reprimand datedMarch 25 for excessive talking; by assigning WillowBowe to a separate work station contingent upon thelack of business at her regular station on May 28; by issu-ing a written reprimand dated July 14, 1979; and, by issu-ing a written reprimand to Willow Bowe dated October6, 1979, for using the telephone while on duty, the Re-spondent did not violate the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Pursuant to Section 10(c) of the Act and upon theforegoing findings of fact, conclusions of law, and theentire record herein, I hereby issue the following recom-mended:ORDER23The Respondent, Hacienda Hotel and Casino, LasVegas, Nevada, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging, refusing to promote or reemploy, as-signing to less desirable work stations, reprimanding, orthreatening with reprisals, any of its employees becausethey choose to file and process grievances, or refuse towithdraw grievances already filed, pursuant to any col-lective-bargaining agreement applicable to them.(b) Advising employees against, or threatening em-ployees with reprisals for, talking with union representa-tives.(c) Reprimanding employees because they seek assis-tance with matters related to their wages, hours, andworking conditions from any source other than their col-lective-bargaining representative.(d) In any like or related manner, interfering with, re-straining, or coercing employees, or discriminatingagainst employees, because they engage in the activitiesof a labor organization or otherwise choose to exercisethe rights guaranteed to them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:2 In the event no exceptions are filed a pro,.ided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Iloard, thefindings, conclusions, and recommended Order herein hall as providedin Sec. 102 48 of the Rules and Regulations, he adopted bh the Hoard andbecome its findings, conclusions, and Order. and all obhjection, theretoshall be deemed v.arised for all purposes65 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Rescind the written reprimands issued to WillowBowe dated March 25 and October 5, 1979, which havebeen found unlawful herein and expunge any referenceto said reprimands from its records.(b) Offer Willow Bowe the position of assistant headcocktail waitress displacing, if necessary, any individualwho was promoted to that position on or after April 22,1979.(c) Make Willow Bowe, Sharlene Knight, DianeOlsen, and Toni Linebarger whole for the losses theysuffered as a result of the discrimination against them inthe manner specified in the section of this Decision enti-tled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary or useful to a determination of theamount of backpay due under the terms of this Orderand the propriety of any offer to Willow Bowe in orderto comply with paragraph 2(b) of this Order.(e) Post at its hotel and casino in Las Vegas, Nevada,copies of the attached noticed marked "Appendix."24Copies of such notice, to be furnished by the RegionalDirector for Region 31 of the Board, shall be dulysigned by the Respondent's authorized representative,and be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, includes all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat such notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint insofar asit pertains to the matters specified in paragraph 5 of thesection entitled "Conclusions of Law" be, and the samehereby is, dismissed.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunityto present evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and has ordered us to post this notice so that youwill be fully informed about this matter.The Act gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through representativesof their choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT advise any of our employees notto talk with union representatives or threaten any ofour employees with reprisals for talking with unionrepresentatives.WE WILL NOT reprimand or restrict any of ouremployees for seeking assistance with matters deal-ing with their wages, hours, and working conditionsfrom sources other than their collective-bargainingrepresentative.WE WILL NOT in any like or related manner in-terfere with, restrain, coerce, or discriminate againstany of our employees because they choose to fileand process grievances, engage in union activities,or exercise any of the other rights which are guar-anteed to them by Section 7 of the National LaborRelations Act.WE WILL rescind the written reprimands issuedto Willow Bowe for reporting late to her work sta-tion on March 25, 1979, and for seeking assistancefrom the Nevada Equal Rights Commission on Oc-tober 5, 1979, and WE WILL expunge any referenceto those reprimands from our records.WE WILL offer Willow Bowe the position of as-sistant head cocktail waitress, displacing, if neces-sary, any individual appointed to that position afterApril 22, 1979.WE WILL make Willow Bowe, Sharlene Knight,and Diane Olsen whole for the losses they incurredas a result of their discharge on March 5, 1979, to-gether with interest thereon.WE WILL make Willow Bowe whole for thelosses she incurred as a result of our failure to pro-mote her to the position of head cocktail waitresson April 22, 1979, together with interest thereon.WE WILL make Toni Linebarger whole for thelosses she incurred as a result of our refusal toreemploy her between July 12 and August 27, 1979,together with interest thereon.HACIENDA HOTEL AND CASINO66